1                                                                                     JS-6
2
3
4
5
6
7
8                          United States District Court
9                          Central District of California
10
11   MARIA AMARO,                               Case No. 2:18-cv-01188-ODW (RAOx)
12                      Plaintiff,
13         v.                                   JUDGMENT
14   TARGET CORPORATION; and DOES
15   1 through 100, inclusive,
16                      Defendants.
17
18         Pursuant to the Court’s Order Granting Defendant’s Motion for Summary
19   Judgment, it is therefore ORDERED, ADJUDGED, and DECREED as follows:
20         1.    Plaintiff shall recover nothing from Defendant;
21         2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice; and
22         3.    Defendant shall recover costs from Plaintiff.
23         The Clerk of the Court shall close the case.
24         IT IS SO ORDERED.
25
26         April 9, 2019
27                                   ____________________________________
                                              OTIS D. WRIGHT, II
28
                                      UNITED STATES DISTRICT JUDGE
